DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	1. Patent No. US 10, 432, 291 B2
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. US 10, 432, 291 B2 in view of Pub. No. US 20190199503 A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in Patent No. US 10, 432, 291 B2 
A method performed by a user equipment, (UE), the method comprising (A method for operating a terminal in a wireless communication system, comprising):
receiving a radio resource control (RRC) message including a handover command (receiving a message from a base station; determining whether the message includes control information i.e., radio resource control message comprising a packet data convergence protocol (PDCP) re-establish indicator i.e., handover command);
identifying whether a security key is updated based on the RRC message (claim 2, wherein the performing of the PDCP re-establishment comprises: re-generating at least one of access stratum security key i.e., security key is updated based on the control information); and
	performing a packet data convergence protocol (PDCP) procedure  based on a bearer type ( if the message includes the PDCP re-establish indicator i.e., based on bearer type). 
	Patent No. US 10, 432, 291 B2 only discuss in claim 2 that the performing of the PDCP re-establishment comprises: re-generating at least one of access stratum security key; re-setting a header compression protocol; setting a transmit state parameter to zero for an un-acknowledgement mode (UM) uplink data radio bearer.

	However, in the same field of endeavor, Pub. No. US 20190199503 A1 teaches from Fig. 14 Step 1411 and Fig. 15 Step 1503 that UE UE reestablishes PDCP for all RBs and perform appropriate PDCP operations for each RB based on the type of RB (either SRB, UM DRB or AM DRB) and the type of HO 1503 i.e., performing a packet data convergence protocol procedure based on a bearer type and whether the security key is updated, wherein the bearer type is one of a signaling radio bearer (SRB), an acknowledgement mode data radio bearer (AM DRB) or an acknowledgement mode (UM) DRB (Para 263-265 and Para 284). 
	Therefore, it would have been obvious for one having ordinary skill in the art to combine the method of Patent No. US 10, 432, 291 B2 with the method of US Pub. No. US 20190199503 A1 so as to facilitating efficient data transfer in OFDM based mobile communication system with multiple subcarrier spacing (See US Pub. No. US 20190199503 A1 Para 6)
	Further, analyzing and comparing  claims 2-5 of the pending application with claims 2-7 of Patent No. US 10, 432, 291 B2 in view of Pub. No. US 20190199503 A1 it was found that they recite the same limitation with wording changes. 
	Similarly, analyzing and comparing independent claims 11 including its dependent claims of the pending application with independent claims 9 including its 
	Note the issued claims of Patent No. US 10, 432, 291 B2 in view of Pub. No. US 20190199503 A1 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by Patent No. US 10, 432, 291 B2 in view of Pub. No. US 20190199503 A1.  

	2. Patent No. US 10, 716, 002 B2

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. US 10, 716, 002 B2 in view of Pub. No. US 20190199503 A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in Patent No. Patent No. US 10, 716, 002 B2 in view of Pub. No. US 20190199503 A1 with obvious wording variation. For example, compare claim 6 of pending application with claim 1 of Patent No. Patent No. US 10, 716, 002 B2 in view of Pub. No. US 20190199503 A1, they both recite
A method performed by a base station, the method comprising (A method for supporting LTE-WLAN aggregation (LWA) by a base station, the method comprising):
identifying whether to update a security key (detecting that a security key update triggering event for a WLAN termination (WT) occurs)
transmitting a radio resource control (RRC) message (claim 3, transmitting, to the terminal, a radio resource control (RRC) message including a value of a WT counter used in a derivation of the updated security key) including a handover command to a user equipment (UE) (performing a WT release procedure i.e., handover command), wherein whether the security key is updated is identified based on the RRC message (performing a WT modification procedure for updating the security key for the WT based on the detected security key update triggering event being associated with a first event).
Patent No. US 10, 716, 002 B2 teaches performing a packet data convergence protocol (PDCP) procedure (claim 5, identifying the detected security key update triggering event as the second event based on a mismatch in a packet data convergence protocol (PDCP) count when performing a counter check procedure; and updating the security key for the WT).
 Patent No. US 10, 716, 002 B2 does not specifically teaches performing a packet data convergence protocol (PDCP) procedure for a bearer based on a bearer type and whether the security key is updated, wherein the bearer type is one of a signaling radio bearer (SRB), an acknowledged mode data radio bearer (AM DRB) or an unacknowledged mode (UM) DRB.
	However, in the same field of endeavor, Pub. No. US 20190199503 A1 teaches from Fig. 14 Step 1411 and Fig. 15 Step 1503 that UE reestablishes PDCP for all RBs 
	Therefore, it would have been obvious for one having ordinary skill in the art to combine the method of Patent No. US 10, 716, 002 B2 with the method of US Pub. No. US 20190199503 A1 so as to facilitating efficient data transfer in OFDM based mobile communication system with multiple subcarrier spacing (See US Pub. No. US 20190199503 A1 Para 6)
	Further, analyzing and comparing  claims 7-10 of the pending application with claims 1-5 of Patent No. Patent No. US 10, 716, 002 B2 in view of Pub. No. US 20190199503 A1 it was found that they recite the same limitation with wording changes. 
	Similarly, analyzing and comparing independent claims 1, 11, 16 including its dependent claims of the pending application with independent claims 6, 11 and 16 including its dependent claims of Patent No. US 10, 716, 002 B2 in view of Pub. No. US 20190199503 A1 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of Patent No. Patent No. US 10, 716, 002 B2 in view of Pub. No. US 20190199503 A1 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by Patent No. Patent No. US 10, 716, 002 B2 in view of Pub. No. US 20190199503 A1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 6, 11, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG2#NR_AdHoc#2 Meeting Qingdao, China, 27 - 29 June, 2017 Title Impact on Control and User Plane procedure due to Intra and Inter CU HO (R2-1707105) in view of Chang et al. Pub No. US 20160337848 A1 (Reference in IDS)
	Regarding Claim 1,   3GPP teaches a method of performing communication, by a user equipment (UE), in a wireless communication system (Sec 2, Discussion, Observation 2, UE to complete the handover procedure i.e., performing communication, by a UE in the wireless communication system), the method comprising:
	receiving a radio resource control (RRC) message including a handover command (Proposal 1, Need to introduce new parameter in RRC message i.e., inherently UE receives a RRC message and teaches that NW can also choose to use the security parameters to indicate the UE whether PDCP entity needs to be re-established or not. In LTE, NW share security parameters during handover procedure which can be due to cell change or when keys refresh happens i.e., handover command parameter is included in the RRC message received by the UE); and
	performing a packet data convergence protocol (PDCP) procedure based on a bearer type and a result of the identification (Sec 2 Proposal 2 See Observation 3-5, once UE receives security parameters it can further detect whether PDCP needs to be re-established or not wherein based on a split bearer via SCG which is new bearer type i.e., performing a PDCP process based on bearer type and a result of the identification, the UE can re-establish the RLC and MAC entity associated with SCG split DRB but the UE cannot re-establish the PDCP entity, the UE and NW should perform PDCP data recovery procedure for lost data). 
	3GPP discuss in Proposal 1 that NW can choose to use the security parameters to indicate the UE whether PDCP entity needs to be re-established or not and suggest that In LTE, NW share security parameters during handover procedure which can be due to cell change or when keys refresh happens. In NR, NW can also share these security 
	3GPP does not specifically teaches identifying whether a security key is updated based on the RRC message.
	Chang teaches from Fig. 3a security key change method to perform handover in the communication system. Chang teaches that at step S03 that MeNB sends an intra-cell HO command message to the UE, so that the UE performs a security key change process according to the intra-cell HO command message i.e., RRC message is received at the UE and then at step S04 i.e., after the UE receives the intra-cell handover command message sent by the MeNB, the UE performs the security key change, and determines, according to a Key Change Indicator in the intra-cell HO command message, whether to keep access stratum configuration information between the UE and the SeNB and/or whether to keep data transmission between the UE and the SeNB i.e., identifying whether a security key is updated based on the RRC message i.e., identify whether a security key is updated or not based on the message (Fig. 3-a and Para 255-257).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of 3GPP with the method of Chang so as to provide implementation solution for changing a security key  in dual connectivity communication with the MeNB and SeNB thus providing high data transmission and a high throughput (See Chang Para 4 and 6).

	However, in the same field of endeavor, Son teaches from Fig. 14 Step 1411 and Fig. 15 Step 1503 that UE reestablishes PDCP for all RBs and perform appropriate PDCP operations for each RB based on the type of RB (either SRB, UM DRB or AM DRB) and the type of HO 1503 i.e., performing a packet data convergence protocol procedure based on a bearer type and whether the security key is updated, wherein the bearer type is one of a signaling radio bearer (SRB), an acknowledgement mode data radio bearer (AM DRB) or an acknowledgement mode (UM) DRB (Para 263-265 and Para 284). 
	Therefore, it would have been obvious for one having ordinary skill in the art to combine the method of  3GPP with the method of Chang with the method of Son so as to facilitating efficient data transfer in OFDM based mobile communication system with multiple subcarrier spacing (See US Pub. No. US 20190199503 A1 Para 6)
	Regarding Claim 6, it has been rejected for the same reasons as claim 1. 
	Regarding Claim 11,  It has been rejected for the same reasons as claim 1 and further teaches a transceiver (UE,  inherently has a transceiver to communicate); and

	Regarding Claim 16,  It has been rejected for the same reasons as claim 6 and further teaches a transceiver (base station or NW,  inherently has a transceiver to communicate); and
a processor coupled with the transceiver (base station or NW,  inherently has a processor which should be coupled with the transceiver to communicate).
	Claim 5, 10, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG2#NR_AdHoc#2 Meeting Qingdao, China, 27 - 29 June, 2017 Title Impact on Control and User Plane procedure due to Intra and Inter CU HO (R2-1707105) in view of Chang et al. Pub No. US 20160337848 A1 (Reference in IDS) and further in view of Son Pub. No. US 20190199503 A1 and further in view of Zhang et al. Pub. No. US 20160007193 A1
	Regarding Claim 5, 3GPP, Chang and Son does not specifically teaches  wherein the security key is not updated based on a handover within a distributed unit (DU) or between DUs connected to a same central unit (CU).
	However, in the same field of endeavor, Zhang teaches The WN specific key can be distributed to access points that a UE is not connected to, mitigating the need to include key information in a base station to base station handover process i.e., security key is not updated based on a handover within a distributed unit (DU) or between DUs connected to a same central unit (CU) (Para 56).
	


Regarding Claim 10, it has been rejected for the same reasons as claim 5.
Regarding Claim 15, it has been rejected for the same reasons as claim 5.
Regarding Claim 20, it has been rejected for the same reasons as claim 5.

Allowable Subject Matter
Claims 2-4, 7-9, 12-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the performing of the PDCP procedure comprises performing, based on the security key not updated, a PDCP re-establishment procedure for the SRB and the unacknowledged mode data radio bearer (UM DRB) and a PDCP data recovery for an acknowledged mode data radio bearer (AM DRB)” OR “wherein the performing of the PDCP process comprises performing, based on the security key not updated, a PDCP data recovery for an acknowledged mode data radio bearer (AM DRB),
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647